Citation Nr: 1448085	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for residuals of frost bite of the feet. 

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for arthritis of the lower extremities.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from April 1987 to July 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2013, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In December 2013, the Board remanded the case for further development.  Since the requested development regarding the issues of service connection for arthritis of the lower extremities, a right knee disability, and a left knee disability, has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for arthritis of the lower extremities, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right leg disability, a left leg disability, and residuals of frost bite of the feet have not been shown during the pendency of the appeal.

2.  A back disability had its onset during active service.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a right leg disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for entitlement to service connection for a left leg disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for entitlement to service connection for residuals of frost bite of the feet have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Regarding the claim for a back disability, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

April 2011 and July 2011 letters satisfied the duty to notify provisions with respect to the other service connection issues decided.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in April 2014; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  As the report of the VA examination is based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  



II.  Service connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right leg disability, a left leg disability, and residuals of frost bite of the feet

The Veteran contends that service connection is warranted for his claimed right and left leg disabilities as secondary to his service-connected right foot disability and for service connection for residuals of frost bite of the feet.  

There is no competent evidence, however, that the Veteran currently suffers from right and left leg disabilities, other than arthritis of the lower extremities and right and left knee disabilities, which are being remanded.  Nor does the evidence show that he currently suffers from residuals of frost bite of the feet.  

The record reveals complaints relating to the legs and feet; however, during the April 2014 VA examination, no disability was found regarding the legs and the symptoms relating to the feet were not consistent with a cold injury.  

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no evidence that the Veteran has had the claimed disabilities at any time from when he first filed his claim for service connection in April 2011 to the present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, determining whether the Veteran currently has right and left leg disabilities and residuals of frost bite of the feet falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  

In the absence of evidence of a current disability, the preponderance of evidence is against the claims for service connection of right and left leg disabilities and residuals of frost bite of the feet; there is no doubt to be resolved; and service connection is not warranted.

Back disability 

Post-service medical treatment records show that the Veteran had been diagnosed with intervertebral disc syndrome.  See VA examination dated April 2014.  The first requirement for service connection for this claim, the existence of a current disability, is met.

Service treatment records show treatment for lower back soreness in May 1989.  It was noted that the Veteran had a history of low back pain and he was diagnosed as having sore low back muscles.  Post-service treatment records show that the Veteran was treated in December 1995 for severe lumbosacral strain.  His private chiropractor stated that he treated the Veteran from December 1995 to January 1996, September 2000, January 2002, and February 2003.  

In an October 2013 letter, the Veteran's private physician assistant stated that the Veteran has been a patient in that practice since 1998 and was treated for several conditions including lumbosacral back pain.  

The record shows that the Veteran had a work injury in February 2003.  However, the Department of Labor determined in a May 2003 decision that his back condition was not related to the work injury and denied workers compensation benefits.  This decision was based on the medical and factual information of the claim and a medical opinion provided by the treating physician, Dr. Sells, that his current back condition was not work related.  

The Veteran reported that his back pain began during service and, following discharge, he managed his pain by over-the-counter medication until 1995 when he sought treatment for his back pain.  The Veteran's spouse and friends stated that the Veteran suffered from back pain since service and prior to his work injury.  

Based on the private medical records; the competent and credible history provided by the Veteran, his spouse and friends; and the Department of Labor determination that the 2003 work injury was not responsible for his existing back disability, the Board concludes that intervertebral disc syndrome developed during service and continued after service.  

Although August 2011 and April 2014 VA examiners opined that the Veteran's low back condition was most likely due to the 2003 injury at work, these opinions did not consider the Veteran's back treatment beginning in the 1990s or the medical finding by Dr. Sells that that his back disorder was not due to his work injury, nor the Department of Labor's finding that his back disorder was not due to his work injury.  Accordingly, the Board finds these opinions to be of no probative value.

Service connection for intervertebral disc syndrome is warranted.  


ORDER

Service connection for a right leg disability is denied.

Service connection for a left leg disability is denied.

Service connection for residuals of frost bite of the feet is denied.

Service connection for a back disability is granted.


REMAND

In the previous remand, the Board directed an opinion as to whether the service-connected right foot disability caused or aggravated arthritis of the lower extremities and caused or aggravated the disabilities of the right and left knees. 

In April 2014, the Veteran underwent a VA examination.  The examiner concluded that there is no medical evidence in the literature or the Veteran's service records that would indicate that his service-connected right foot condition could cause or aggravate the degenerative joint disease of his knees or other leg disabilities. 
No rationale was provided and the opinion is inadequate.
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional who has not previously examined the Veteran to determine the etiology of arthritis of the lower extremities, right knee disability, and left knee disability.  The examination report must reflect review of all pertinent material of record.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that arthritis of the lower extremities, right knee disability, and left knee disability are related to active service.  

If not directly related to active service, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected right foot disability has either caused or aggravated the arthritis of the lower extremities, right knee disability, and left knee disability.  

The term "aggravation" means a permanent increase in severity of the right leg disability, left leg disability, arthritis of the lower extremities, right knee disability, and left knee disability, that is, a worsening of the underlying conditions not due to the natural progress of the disabilities, or a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


